ON COSTS
April 28, 1941.                       112 P.2d 819. *Page 429
 OPINION
On the 18th of March 1941 appellant filed with the clerk of this court his memorandum of costs against respondent. One of the items contained in said memorandum is: "Cost of typing record and transcript on appeal, 1634 folios at 15 cents per folio, $245.10." On March 26, 1941, respondent filed objections to said item in the cost bill, for the following reasons: "That the record on appeal includes a transcript of the proceedings certified by the official court reporter, which said transcript constitutes the bill of exceptions; said transcript *Page 430 
contains 1141 folios and is computed at the rate of 15 cents per folio, whereas Rule VI of the Rules of the Supreme Court provides that: `When a certified transcript of the proceedings shall be included in or shall constitute the bill of exceptions, the reporter's statutory fees for transcription shall determine the expense of such transcript and shall determine the costs.' Rule VI of the Rules of the Supreme Court also provides that the expense of typewriting a transcript shall be for one copy only. Section 8460, N.C.L. 1929, provides that the official reporter's statutory fee for a transcript shall be 10 cents per one hundred words for the first copy, and, accordingly, the cost of the record on appeal should be reduced in the sum of $57.05, which is 5 cents per folio for the 1141 folios in said transcript."
On the 29th of March 1941 the clerk of this court made her ruling on said objections, sustaining the contention of respondent and reducing the amount of said cost bill in the sum of $57.05. From said ruling of the clerk, the appellant appealed to this court.
A reading of the item in the cost bill leaves the conclusion that appellant had charged 15 cents per folio for a certified transcript of the proceedings, which constitutes the bill of exceptions in this case, and under the provisions of section 8460 N.C.L., but 10 cents is allowed for such transcription. However, appellant explains this charge by saying that it was intended to cover an original and one copy of the transcript.
1. In construing rule VI we start with the proposition that statutes relating to costs are to be strictly construed. 20 C.J.S., Costs, p. 263, sec. 3; 14 Am. Juris., p. 8, par. 8.
2. From a reading of the following provision of rule VI, viz: "when a certified transcript of the proceedings shall be included in or shall constitute the bill of exceptions, the reporter's statutory fees for transcription shall determine the expense of such transcript," we conclude that the word "transcript" as used therein *Page 431 
refers to the original, no mention being made of a copy. Further, the reference is to the certified transcript which constitutes the bill of exceptions filed in the clerk's office, and not to a copy which is required to be served on the opposite party. Strict construction will not permit a reading into rule VI of a provision for allowance to a reporter of fees for copies made and furnished, even though payment may be required of the party securing them. Appellant has furnished us with citations from other states where fees for copies have been allowed as costs, but an inspection of the statutes and rules of those states discloses that provision is made for payment therefor.
3. The exception contained in rule VI, quoted supra, is for the purpose of allowing the actual charge made by the reporter for a transcript as provided by law, rather than the arbitrary figure of 15 cents per folio as set forth in the body of the rule, and the charge for a single copy only, which the rule theretofore provided for, remains unchanged and is the evident intent thereof.
The ruling of the clerk is affirmed. *Page 432